IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 39769/39770

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 303
                                                )
       Plaintiff-Respondent,                    )     Filed: January 3, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MICHAEL LEE ALEO,                               )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with seven years
       determinate, for grand theft, affirmed; judgment of conviction and concurrent,
       unified sentence of ten years, with seven years determinate, for
       burglary, affirmed; orders denying Idaho Criminal Rule 35 motions for reduction
       of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Michael Lee Aleo pled guilty to grand theft, Idaho Code
§§ 18-2403(1), 18-2407(1)(b), in docket number 39769, and to burglary, I.C. § 18-1401, in
docket number 39770. The district court sentenced Aleo to a unified term of fourteen years, with
seven years determinate, for the grand theft, and a concurrent, unified term of ten years, with
seven years determinate, for the burglary. Aleo filed Idaho Criminal Rule 35 motions in both
cases, and the district court denied both motions. Aleo appeals, contending his sentences are




                                               1
excessive and that the district court abused its discretion by denying his Rule 35 motions. The
two cases are consolidated on appeal.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this appeal, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Aleo’s Rule 35 motions. A
motion for reduction of sentence under Rule 35 is essentially a plea for leniency, addressed to the
sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Aleo’s judgments of conviction and sentences, and the district court’s orders
denying Aleo’s Rule 35 motions, are affirmed.




                                                     2